Citation Nr: 1825624	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable rating for right shoulder strain (claimed as tendonitis and hereinafter referred to as a right shoulder disability).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to December 1999, from April 2002 to July 2002, from March 2003 to September 2004, and from October 2004 to December 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  At that time, the RO granted service connection for the right dominant shoulder disability (noncompensable).

The Veteran was offered the opportunity to testify before the Board and he declined.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was granted service connection for his right shoulder disability in December 2013.  In January 2012, he filed a claim for an increased evaluation.  The Veteran's most recent VA examination for his service-connected right shoulder disability was conducted in September 2013.  That examination is at least five years old and the Veteran contends that he is entitled to an increased disability evaluation because he experiences painful motion in his right dominate arm due to his right shoulder disability.  The Board concludes that a contemporaneous physical examination is required in order to evaluate the current nature and severity of the Veteran's right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 2015 to the present. 

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right shoulder disability.

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




